Citation Nr: 0006692	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hearing loss in the right ear as a 
result of surgeries performed at a VA facility in 1980 and 
1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1948 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss in the 
right ear claimed to have resulted following surgeries 
performed at the Boston, Massachusetts VA Medical Center 
(VAMC) in 1980 and 1981.


REMAND

The Board notes that the relevant statutory criteria 
applicable to this case appear at 38 U.S.C.A. § 1151 (West 
1991), which provides that, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1998).

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court) in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1)(A)(B) (West Supp. 1999); see also VAOPGCPREC 40-
97 (Dec. 31, 1997).  The veteran's claim was filed in 
December 1997 and, therefore, the amended 38 U.S.C.A. § 1151 
is for application in this case.

Nevertheless, in the May 1998 rating decision, the RO denied 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 applicable for claims filed before October 1, 1997, on 
the basis that the veteran's hearing had worsened as a result 
of natural progression and not the result of VA medical 
services.  There was no commentary regarding the statutory 
and regulatory changes and no consideration of the veteran's 
claim under the criteria for claims filed after October 1, 
1997.  In addition, the RO did not cite any of the laws and 
regulations pertaining to claims pursued under the provisions 
of 38 U.S.C.A. § 1151 in the rating decision or in the June 
1998 statement of the case.  Because the RO applied the 
incorrect law (the standard in effect for claims filed prior 
to October 1, 1997), the case must be returned to the RO for 
further development and adjudication prior to initial 
consideration by the Board of whether the veteran has 
presented a well-grounded claim.

In addition, in his substantive appeal to the Board, the 
veteran maintains that there are VA records which have not 
been associated with the claims folder.  Specifically, he has 
indicated that the records pertaining to his second ear 
surgery at the Boston, Massachusetts VAMC in 1981 are not in 
the claims folder.  Appellate review of the claims folder, 
however, reveals that the nurse's notes and the operative 
report from the 1981 ear surgery are in the claims folder.  
The Board does note, however, that the RO did not appear to 
consider the 1981 VA surgery in either the rating action or 
in the statement of the case.  As such, it is unclear whether 
the RO considered those records in the adjudication of the 
veteran's claim.  On remand, the RO is reminded that the 
veteran's claim is based on both the 1980 and 1981 ear 
surgeries at the Boston, Massachusetts VAMC.  To the extent 
that the veteran alleges there are additional VA treatment 
records which are not part of the claims folder, aside from 
those records from the 1981 surgery (which have been shown to 
be currently associated with the claims folder), he should 
identify those records for the RO so that they may be 
obtained and placed in the claims folder.

The case is remanded to the RO for the following action:

1.  The RO should contact the veteran and ask him 
to identify the VA treatment records he believes 
have not been associated with the claims folder 
which are pertinent to his claim for compensation 
benefits under the provisions of 38 U.S.C.A. 
§ 1151.  Based on his response, the RO should 
obtain all of the identified VA records that have 
not been associated with the claims folder.

2.  Following the receipt of any additional 
evidence, the RO should adjudicate the issue of 
entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 under the 
appropriate version of 38 U.S.C.A. § 1151 
pertaining to claims filed after October 1, 1997.  
The veteran should be advised of the laws and 
regulations pertaining to claims filed after 
October 1, 1997, and given the opportunity to 
submit evidence to support his claim based on 
those criteria.

3.  If the determination remains adverse to 
the veteran, both the appellant and his 
representative should be provided with a 
supplemental statement of the case and given 
the opportunity to respond within the 
applicable time before the matter is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


